
	

115 SRES 419 ATS: Designating the week of February 26 through March 4, 2018, as “National Eating Disorders Awareness Week” and supporting the goals and ideals of raising awareness and understanding of eating disorders.
U.S. Senate
2018-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 419
		IN THE SENATE OF THE UNITED STATES
		
			March 1, 2018
			Mrs. Capito (for herself and Ms. Baldwin) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating the week of February 26 through March 4, 2018, as National Eating Disorders Awareness Week and supporting the goals and ideals of raising awareness and understanding of eating disorders.
	
	
 Whereas eating disorders affect 30,000,000 individuals in the United States at some point during their lifetimes;
 Whereas eating disorders are caused by a complex interaction of genetic, biological, social, behavioral, and psychological factors;
 Whereas eating disorders include anorexia nervosa, bulimia nervosa, binge eating disorder, avoidant/restrictive food intake disorder, and other feeding or eating disorders;
 Whereas individuals with eating disorders have some of the highest mortality rates of all mental illnesses;
 Whereas there is a high prevalence of eating disorders among members of the Armed Forces on active duty and veterans;
 Whereas many health professionals receive limited or no formal training about eating disorders or the identification and treatment of eating disorders;
 Whereas best practices for the treatment of an eating disorder includes the involvement of the patient, the family of the patient, and a comprehensive team of professionals such as social workers, mental health counselors, primary care practitioners, psychiatrists, psychologists, dietitians, and other specialty providers; and
 Whereas more research on eating disorders is needed to inform evidence-based treatments, promote prevention efforts, facilitate early identification, and provide insight on illness causation and the effects of eating disorders on minds and bodies: Now, therefore, be it
		
	
 That the Senate— (1)designates the week of February 26 through March 4, 2018, as National Eating Disorders Awareness Week;
 (2)supports the goals and ideals of a national week to raise public awareness and understanding of eating disorders and the millions of families in the United States affected by eating disorders;
 (3)recognizes the need for treatment of individuals with eating disorders; (4)acknowledges the need for further research on eating disorders; and
 (5)encourages Federal, State, and local governments, and citizens of the United States— (A)to support National Eating Disorders Awareness Week through programs and activities; and
 (B)to promote public awareness of eating disorders.  